Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors EnterConnect, Inc: We hereby consent to the use in this Registration Statement on Form S-1/A Amendment No. 1 of our report dated May 23, 2007, relating to the balance sheet of EnterConnect, Inc as of March 31, 2007, and the related statements of operations, stockholders' equity, and cash flows for the period from November 13, 2006 (Inception) through March 31, 2007, which report appears in such Registration Statement. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. /s/ Li & Company, PC Li & Company, PC Skillman,
